            Case 3:14-cv-01450-HZ      Document 26        Filed 02/09/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



MANDY S.,                                                    No. 3:14-cv-01450-HZ

                       Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Mandy S. brought this action seeking review of the Commissioner’s final

decision to deny Supplemental Security Income. On August 12, 2015, the Court reversed the

Commissioner's decision and ordered that the case be remanded for additional proceedings.

Order, ECF 19. Judgment was also entered on August 12, 2015. ECF 20. On December 9, 2020,

Plaintiff’s counsel received notice of Plaintiff’s award for benefits. Pl. Mot. Ex. B, ECF 23-3.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 23.

Defendant has no objection to the request. Def. Resp., ECF 25. The Court has reviewed the



1 - ORDER
         Case 3:14-cv-01450-HZ         Document 26       Filed 02/09/21     Page 2 of 2




record in the case, the motion, and the supporting materials including the award of benefits, the

fee agreement with counsel, and the recitation of counsel’s hours and services. Applying the

standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested

fees reasonable.

       The Court GRANTS the motion [23] and awards Plaintiff's counsel $14,033.00 in

attorney’s fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney’s fees

in the amount of $5,539.07 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

Upon payment of the § 406(b) fees, Plaintiff’s counsel will refund any EAJA fees received by

counsel to Plaintiff. Any amount withheld after all administrative and court attorney’s fees are

paid should be released to the claimant.

       IT IS SO ORDERED.



                       February 9, 2021
       Dated: ____________________________.




                                                     ___________________________________
                                                     Marco A. Hernández
                                                     United States District Judge




2 - ORDER
